182 F.2d 348
Billy Joe ELLIS, Appellant,v.UNITED STATES of America, Appellee.
No. 13060.
United States Court of Appeals Fifth Circuit.
June 5, 1950.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Judge.
T. Haller Jackson, Jr., Shreveport, La., for appellant.
Malcolm E. Lafargue, U. S. Atty., Wm. J. Fleniken, Asst. U. S. Atty., Shreveport, La., for appellee.
Before HOLMES, WALLER, and BORAH, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.